Case 2:95-cr-00029-DBH Document 202 Filed 07/30/21 Page 1 of 3                PageID #: 906




                         UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
 V.                                             )     CRIMINAL NO. 2:95-CR-29-DBH
                                                )
 THOMAS J. BARTELHO,                            )
                                                )
                          DEFENDANT             )


      ORDER ON DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE


        In 1995 and 1996, I sentenced Thomas Bartelho to 278 months, plus 45

years consecutive, for a variety of crimes, most of which involved violence or the

threat of violence. Nos. 2:94-cr-50-DBH, 2:95-cr-29-DBH. Although the first

sentence affected the second sentence, Bartelho has served the entirety of the

first sentence and now is serving the second sentence.

        Bartelho has filed a motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i).1    He argues that Congress has substantially altered the

previous sentence stacking requirements of § 924(c) that produced his lengthy

sentence when I sentenced him in 1996, and that even though Congress did not

make those changes retroactive, the compassionate release statute gives a judge

discretion to reconsider the stacking while assessing the 18 U.S.C. § 3553(a)

factors in the course of ruling on a § 3582(c)(1)(A) motion. He also argues that




1 In light of my ruling on the motion, I have not asked the government to solicit the views of

victims of the offenses of which Bartelho was convicted.
Case 2:95-cr-00029-DBH Document 202 Filed 07/30/21 Page 2 of 3             PageID #: 907




his physical condition makes him particularly susceptible to the COVID-19

pandemic, incarcerated as he is at USP Terre Haute, Indiana.

      The government concedes that Bartelho has exhausted his administrative

remedies under § 3582(c)(1)(A). I have previously ruled, as have most Circuits,

that Guideline 1B1.13 and its Commentary no longer control. See, e.g., Order

on Mot. for Compassionate Release at 2 n.2, United States v. Villalona, No. 2:18-

cr-26-DBH-05 (June 25, 2021) (ECF No. 806) (collecting circuits).

      In assessing Bartelho’s motion and the stacking issue, I follow the recent

decisions of the Sixth and Seventh Circuit Court of Appeals in United States v.

Thacker, No. 20-2943, 2021 WL 2979530 (7th Cir. July 15, 2021) and United

States v. Jarvis, 999 F.3d 442 (6th Cir. 2021). (The First Circuit has not yet

addressed the stacking argument Bartelho makes.) These cases hold that a

defendant must first establish extraordinary and compelling circumstances for

relief apart from the stacking issue, and I agree.2

      On that issue, Bartelho says he “is 54 years old and has chronic/active

Hepatitis C.    A (9-18-2000) biopsy revealed clinical diagnoses of early stage

cirrhosis; he has a serious [missing word] requiring surgery and has a

degenerative bone disease worsening his back condition, and he is obese making

him an at risk person for Covid-19.” Mot. at 15. The government agrees that

his obesity and Hepatitis C place him at increased risk. Gov’t’s Resp. at 11. It

disagrees that his degenerative bone disease and the condition requiring surgery



2But see United States v. McGee, 992 F.3d 1035, 1047-48 (10th Cir. 2021); United States v.
McCoy, 981 F.3d 271, 285-88 (4th Cir. 2020).

                                                                                        2
Case 2:95-cr-00029-DBH Document 202 Filed 07/30/21 Page 3 of 3               PageID #: 908




place him at increased risk, saying that the medical records do not suggest an

inference of increased risk for those conditions. Id. at n.3.

       In any event, Bartelho was offered and declined the Pfizer vaccine in March

of 2021.      (ECF No. 199-2).3          Moreover, he previously recovered from

asymptomatic COVID-19 in December of 2020.                    (ECF No. 199-3).4        The

government reports that with the growing number of vaccinations, USP Terre

Haute at this point has no active COVID-19 cases. Gov’t’s Resp. at 14.

       I conclude that, even with his increased risk from obesity and Hepatitis C,

Bartelho has not made a showing that extraordinary and compelling

circumstances related to the threat of COVID-19 exist in his case, given his

recovery from COVID-19 and his decision to decline the vaccine. I therefore do

not reach the issue whether the First Step Act furnishes a basis to revisit the

stacking of sentences that occurred in Bartelho’s original sentencing.

       I can see that Mr. Bartelho has made progress in prison. I am impressed

by the letters from fellow inmates and his daughter, and I congratulate him for

that. But while commendable, they do not justify compassionate release on this

record.

       SO ORDERED.

       DATED THIS 30TH DAY OF JULY, 2021

                                                 /S/D. BROCK HORNBY
                                                 D. BROCK HORNBY
                                                 UNITED STATES DISTRICT JUDGE

3 In its response, the government provided prison records documenting the refusal. Bartelho
has not contradicted them.
4 The government provided pertinent prison medical records in its response. Bartelho has not

contradicted them.

                                                                                          3
